Case 3:19-cv-07545-WHA Document 137-2 Filed 12/12/19 Page 1 of 13




            EXHIBIT B
                         Case 3:19-cv-07545-WHA Document 137-2 Filed 12/12/19 Page 2 of 13



                     1   Andrew P. Frederick
                           andrew.frederick@morganlewis.com
                     2   MORGAN, LEWIS & BOCKIUS LLP
                         1400 Page Mill Road
                     3   Palo Alto, CA 94304
                         (650) 843-7565
                     4
                         Kimberley E. Lunetta (pro hac vice pending)
                     5     kimberley.lunetta@morganlewis.com
                         MORGAN, LEWIS & BOCKIUS LLP
                     6   101 Park Avenue
                         New York, NY 10178
                     7   (212) 309-6656
                     8   Attorneys for International Institute
                         for Conflict Prevention and Resolution, Inc.
                     9

                    10

                    11                               UNITED STATES DISTRICT COURT

                    12                            NORTHERN DISTRICT OF CALIFORNIA

                    13                                   SAN FRANCISCO DIVISION

                    14

                    15   TERRELL ABERNATHY, et al.,                        Case No. 3:19-cv-07545-WHA

                    16                         Petitioners,                CPR’S OBJECTIONS AND RESPONSES
                                                                           TO SUBPOENA FOR PRODUCTION OF
                    17                  vs.                                DOCUMENTS

                    18   DOORDASH, INC.,

                    19                         Respondent.

                    20
                                TO:     Warren Postman
                    21                    wdp@kellerlenkner.com
                                        KELLER LENKNER LLC
                    22                  1300 I Street, N.W., Suite 40E
                                        Washington, D.C. 20005
                    23
                                        (202) 749-8334
                    24

                    25                                              INTRODUCTION
                    26          The International Institute for Conflict Prevention and Resolution, formerly known as the
                    27   Center for Public Resources, Inc. (“CPR”), is a 501(c)(3) not-for-profit organization formed in
                    28
MORGAN, LEWIS &                                                       1
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                         CASE NO. 3:19-cv-07545-WHA
                         Case 3:19-cv-07545-WHA Document 137-2 Filed 12/12/19 Page 3 of 13



                     1   1977, among other things, to identify alternatives to litigation and resolve legal conflicts more

                     2   effectively and efficiently. In the 1980s, CPR developed a Policy Statement on Alternatives to

                     3   Litigation, also known as the “CPR Pledge,” to encourage parties to discuss alternate approaches

                     4   to resolving their disputes, such as mediation, instead of automatically launching into litigation.

                     5   To date, approximately 4,000 operating entities, including both parents and affiliates, and

                     6   approximately 1,500 law firms have committed to the CPR Pledge. The mission of CPR remains

                     7   today to spearhead innovation and promote excellence in dispute prevention and resolution.

                     8          CPR operates through two arms: The CPR Institute and CPR Dispute Resolution. The

                     9   CPR Institute is a think tank, whose members include arbitrators, mediators, companies, law

                    10   firms, government, and academics. The CPR Institute convenes its members on committees to

                    11   share best practices and to develop innovative tools and resources for dispute prevention and

                    12   resolution, such as arbitration rules, mediation procedures, dispute resolution programs, guides,

                    13   and protocols. Over the years, CPR has developed tools related to the resolution of employment

                    14   claims and mass claims, such as:

                    15           The Model Procedures for Mediation and Arbitration of Employment Disputes
                    16            developed by a Committee of lawyers representing employees and employers, as well
                                  as academics and neutrals;
                    17
                                 CPR’s Master Guide to Mass Claims Facilities compiled by a Commission co-chaired
                    18            by Kenneth Feinberg and Deborah Greenspan; and
                    19           Cutting Edge Advances in Resolving Workplace Disputes, published together with
                                  Cornell’s Scheinman Institute.
                    20
                    21          The CPR Institute also provides dispute resolution training and has conducted that training
                    22   for courts from time to time. The CPR Institute publishes a monthly international newsletter on
                    23   related topics. Finally, the CPR Institute is an advocate for expanding the capacity for dispute
                    24   prevention and resolution through, for example, international initiatives in countries like Brazil,
                    25   collaborating on protocols for cybersecurity protection in Alternative Dispute Resolution
                    26   (“ADR”), and advancing the selection of more diverse neutrals in ADR.
                    27

                    28
MORGAN, LEWIS &                                                        2
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                          CASE NO. 3:19-cv-07545-WHA
                         Case 3:19-cv-07545-WHA Document 137-2 Filed 12/12/19 Page 4 of 13



                     1          CPR Dispute Resolution is a service provider that provides neutrals for and administers

                     2   ADR proceedings, such as mediation, arbitration, early neutral evaluation, dispute resolution

                     3   boards and mini-trials. CPR’s arbitrators and mediators, where applicable, will conduct

                     4   arbitrations and mediations pursuant to the rules and procedures generated by the CPR Institute.

                     5          CPR has been aware of the need for innovation in the employment-related mass claims

                     6   space in the wake of thousands of individual claims being brought to arbitration at the same time

                     7   with almost identical issues. Earlier this year, the law firm of Gibson Dunn reached out to CPR

                     8   to request assistance in administering – on a prospective basis – additional arbitrations expected

                     9   to be brought against one of its clients, DoorDash. Gibson Dunn expressed concern over the

                    10   current options for administration of a mass of claims and the fee structures being imposed and

                    11   asked whether CPR could offer alternative fee solutions. For the reasons noted above, CPR was

                    12   eager to innovate in the area of mass claims and, rather than just focusing on alternative fees, took

                    13   the opportunity presented to lend its expertise and resources to think anew and find an efficient

                    14   and fair process for resolving these claims for all parties involved.

                    15          As a result, CPR developed the Employment-Related Mass Claims Protocol (the

                    16   “Protocol”). In developing the Protocol, CPR invited and received input from a variety of

                    17   stakeholders. These stakeholders included labor and employment counsel with experience

                    18   representing management and employees on an individual and class basis, and attorneys with

                    19   mass claims, complex commercial litigation, and arbitration experience, some of whom are also

                    20   prominent arbitrators and mediators, including one of the foremost experts in facilitating the
                    21   resolution of mass claims. CPR also consulted with particular members of its Board of Directors,

                    22   who have served as an advisor to ALI’s Restatement of Employment Law and who have chaired

                    23   the New York Chief Judge’s Advisory Committee on Alternative Methods of Dispute Resolution.

                    24   While advising from the outset that the Protocol was being developed for the broader marketplace

                    25   and to balance the interest of all parties, CPR received input from Gibson Dunn and in-house

                    26   counsel at DoorDash to gain their perspective on the practical application of the Protocol, and
                    27   whether and how the new approach improved upon the current market options available for

                    28   resolving mass arbitration claims.
MORGAN, LEWIS &                                                        3
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                          CASE NO. 3:19-cv-07545-WHA
                         Case 3:19-cv-07545-WHA Document 137-2 Filed 12/12/19 Page 5 of 13



                     1          Responding directly to the Court’s inquiry, Gibson Dunn did not write the terms of the

                     2   Protocol. (See transcript of 11/25/19 hearing at 65:13-19). Rather, as set forth above, it was CPR

                     3   that conceived of, wrote the terms of, and controlled the development of the Protocol.

                     4          On November 4, 2019, CPR launched the Protocol on its website. The Protocol provides

                     5   for “test” arbitrations followed by a mediation process that encourages resolution of all claims. If

                     6   that process is unsuccessful, the Protocol allows claimants to opt-out of the process and proceed

                     7   with their claims in court. The Protocol provides a procedurally and substantively fair and neutral

                     8   process, including the following features:

                     9           The employer pays all fees – including for the arbitrators, the mediator, and the
                    10            administrator. The employee will only be responsible for whatever filing fee the
                                  employee would have to pay if he or she first went to court;
                    11
                                 The employee – and the employee alone – nominates the arbitrator for each case from a
                    12            Master List of arbitrators provided by CPR. The employer is bound to arbitrate with
                                  one of the neutrals nominated by the employee;
                    13
                                 The arbitrator will be free to award any remedy available under applicable law;
                    14

                    15           Both sides will need to have adequate access to relevant information;

                    16           Both sides will have the right to be represented by counsel;

                    17           Arbitrations are to be convened close to the employee’s home; and
                    18           The final decision of the arbitrator must be a written, reasoned award.
                    19

                    20                                       GENERAL OBJECTIONS
                    21          With this context in mind, and although CPR is unclear on how the development of the
                    22   Protocol (as opposed to the terms of the Protocol itself) is relevant to the instant case, CPR takes
                    23   seriously its obligation to facilitate the court’s and the parties’ resolution of this matter and wants
                    24   to cooperate. Accordingly, CPR will respond to the Subpoenas. However, CPR should not be
                    25   required to respond beyond the contours set forth by the judge relating to communications with
                    26   Gibson Dunn and Door Dash. (See transcript of 11/25/19 hearing at 66:17-19 (“all the
                    27   communications with Gibson Dunn, with DoorDash, to show how the rule got written.”)). As a
                    28
MORGAN, LEWIS &                                                         4
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                           CASE NO. 3:19-cv-07545-WHA
                         Case 3:19-cv-07545-WHA Document 137-2 Filed 12/12/19 Page 6 of 13



                     1   result, we object generally to the requests that seek information beyond communications with

                     2   Gibson Dunn and DoorDash regarding the development of the Protocol.

                     3          More specifically, CPR offers the following general objections, without waiving any

                     4   specific objections to the requests as set forth below:

                     5      1. General Objection No. 1. It is our understanding that no issue of unconscionability

                     6   relating to the CPR Protocol is presently before the Court. If it were, however, it would turn on

                     7   the terms of the Protocol, not on the methods for developing the Protocol. Serpa v. California

                     8   Surety Investigations, Inc., 215 Cal. App. 4th 695, 703 (2013) (“Substantive unconscionability

                     9   focuses on the actual terms of the agreement and evaluates whether they create an ‘overly harsh’

                    10   or ‘one-sided’ result . . . .”). Accordingly, CPR objects to the Subpoenas on the grounds of

                    11   relevance and proportionality. Subject to and without waiving these general objections, CPR is

                    12   confident that should the substantive fairness of the Protocol be challenged in the future, the

                    13   Court will find that it does not contain the one-sided provisions that courts have previously

                    14   rejected. “Substantive unconscionability ‘may take various forms,’ but typically is found in the

                    15   employment context when the arbitration agreement is ‘one-sided’ in favor of the employer

                    16   without sufficient justification. . . .” Serpa, 215 Cal. App. 4th at 703 (internal citations omitted).

                    17   Here, the Protocol does not contain any provisions that alter the statute of limitations for

                    18   employees’ claims, limit the types of remedies employees can recover, or unreasonably limit the

                    19   types of discovery employees may conduct. 24 Hour Fitness, Inc. v. Superior Court, 66 Cal.

                    20   App. 4th 1199, 1212-13 (1998); Fittante v. Palm Springs Motors, Inc., 105 Cal. App. 4th 711,
                    21   722-725 (2003); Stirlen v. Supercuts, Inc., 51 Cal. App. 4th 1519 (1997); Kinney v. United

                    22   Healthcare Services, Inc., 70 Cal. App. 4th 1322 (1999). Rather, the Protocol allows the

                    23   employees to opt out of arbitration if the mediation process has been unsuccessful, allows the

                    24   employees – and them alone – to choose the arbitrator for each arbitration, and allows the

                    25   employees to have the fees for arbitration almost exclusively covered by the employer. In short,

                    26   the Protocol allows for the same rights and remedies in a private, neutral forum that would be
                    27   afforded to Petitioners in court, and then some.

                    28
MORGAN, LEWIS &                                                         5
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                           CASE NO. 3:19-cv-07545-WHA
                         Case 3:19-cv-07545-WHA Document 137-2 Filed 12/12/19 Page 7 of 13



                     1      2. General Objection No. 2. CPR further objects to the Subpoenas on the grounds that they

                     2   impose an undue and unnecessary burden on CPR, as the discovery permitted by the Court can be

                     3   obtained in its entirety from Respondent DoorDash and its counsel. It is unnecessary to require

                     4   CPR to devote precious resources to gathering, reviewing, and producing documents that a party

                     5   has in its possession.

                     6      3. General Objection No. 3. CPR further objects to the Subpoenas to the extent they are

                     7   overbroad and call for the production of confidential, proprietary, and sensitive information

                     8   belonging to CPR or third parties. As described above, CPR consulted numerous stakeholders,

                     9   including labor and employment counsel with experience representing management and

                    10   employees on an individual and class basis, attorneys with mass claims and complex commercial

                    11   litigation and arbitration experience, some of whom are also prominent arbitrators and mediators.

                    12   Candid feedback and collaboration with third parties is critical to CPR’s mission to develop

                    13   innovative alternatives to litigation and resolve legal conflicts more effectively and efficiently;

                    14   yet, those third parties who consulted with CPR on the Protocol had no reason to expect that their

                    15   candid input would potentially embroil them in future litigation.

                    16

                    17                            SPECIFIC OBJECTIONS AND RESPONSES

                    18   DOCUMENT REQUEST NO. 1.:

                    19          Please produce an organizational chart for the International Institute for Conflict

                    20   Prevention and Resolution, Inc. (“CPR”), including paid staff and contractors as well as all
                    21   paid or unpaid Directors, committees, advisory committees, working groups, and councils,

                    22   and members of those groups.

                    23   OBJECTIONS AND RESPONSE:

                    24          CPR objects to this request on the grounds that it is overly broad, unduly burdensome, and

                    25   harassing. CPR further objects to this request on the grounds that it seeks information not

                    26   relevant to the issue articulated by the Court during the November 25, 2019 hearing in the above-
                    27   captioned action – namely communications between CPR and Door Dash and/or its counsel

                    28
MORGAN, LEWIS &                                                        6
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                          CASE NO. 3:19-cv-07545-WHA
                         Case 3:19-cv-07545-WHA Document 137-2 Filed 12/12/19 Page 8 of 13



                     1   Gibson Dunn regarding the development of CPR’s Employment-Related Mass Claims Protocol

                     2   dated November 4, 2019 (Exhibit 1 to Subpoena to CPR to Produce Documents).

                     3   DOCUMENT REQUEST NO. 2.:

                     4          Please produce a directory or other document sufficient to identify by name,

                     5   position, email address, and phone, all of CPR’s current employees.

                     6   OBJECTIONS AND RESPONSE:

                     7          See objections to Request No. 1.

                     8   DOCUMENT REQUEST NO. 3.:

                     9          Please produce any policies, procedures, guidelines, or other documents reflecting or

                    10   commenting on how CPR prepares, revises, drafts, and announces new rules or protocols,

                    11   such as the Employment-Related Mass Claims Protocol announced by press release dated

                    12   November 6, 2019.

                    13   OBJECTIONS AND RESPONSE:

                    14          See objections to Request No. 1.

                    15   DOCUMENT REQUEST NO. 4.:

                    16          Please produce any documents, including memoranda and emails, that summarize

                    17   the total number of arbitrations and/or employment-related arbitrations administered by

                    18   CPR each year.

                    19   OBJECTIONS AND RESPONSE:

                    20          See objections to Request No. 1.
                    21   DOCUMENT REQUEST NO. 5

                    22          Please produce all internal CPR documents, including memoranda, guidelines,

                    23   protocols, emails, and other documents that refer to mass claims or mass arbitrations. The

                    24   time period for this request is from November 1, 2018 to the present.

                    25   OBJECTIONS AND RESPONSE:

                    26          CPR objects to this request on the grounds that it is overly broad, unduly burdensome, and
                    27   harassing. CPR further objects to this request on the grounds that it seeks information not

                    28   relevant to the issue articulated by the Court during the November 25, 2019 hearing in the above-
MORGAN, LEWIS &                                                             7
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                            CASE NO. 3:19-cv-07545-WHA
                         Case 3:19-cv-07545-WHA Document 137-2 Filed 12/12/19 Page 9 of 13



                     1   captioned action – namely Door Dash and/or its counsel Gibson Dunn’s communications with

                     2   CPR regarding the development of CPR’s Employment-Related Mass Claims Protocol (Exhibit 1

                     3   to Subpoena to CPR to Produce Documents).

                     4   DOCUMENT REQUEST NO. 6

                     5          Please produce all communications among CPR employees, staff, or agents that refer

                     6   to mass claims. The time period for this request is from November 1, 2018 to the present.

                     7   OBJECTIONS AND RESPONSE:

                     8          See objections to Request No. 5. Subject to and without waiving these objections, CPR

                     9   will produce communications between CPR and DoorDash or Gibson Dunn regarding the

                    10   development of Exhibit 1.

                    11   DOCUMENT REQUEST NO. 7

                    12          Please produce all communications between, on the one hand, CPR employees, staff,

                    13   or agents, and, on the other hand, any other party or person, that refer to mass claims. The

                    14   time period for this request is from November 1, 2018 to the present.

                    15   OBJECTIONS AND RESPONSE:

                    16          See objections to Request No. 5. Subject to and without waiving these objections, CPR

                    17   will produce communications between CPR and DoorDash or Gibson Dunn regarding the

                    18   development of Exhibit 1.

                    19   DOCUMENT REQUEST NO. 8

                    20          Please produce all drafts, versions, and mark-ups of the Employment-Related Mass
                    21   Claims Protocol (“Mass Claims Protocol”), a copy of which is attached as Exhibit 1 for your

                    22   reference.

                    23   OBJECTIONS AND RESPONSE:

                    24          See objections to Request No. 5. Subject to and without waiving these objections, CPR

                    25   will produce documents evidencing communications between CPR and DoorDash or Gibson

                    26   Dunn regarding the development of Exhibit 1.
                    27

                    28
MORGAN, LEWIS &                                                      8
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                        CASE NO. 3:19-cv-07545-WHA
                         Case 3:19-cv-07545-WHA Document 137-2 Filed 12/12/19 Page 10 of 13



                     1   DOCUMENT REQUEST NO. 9

                     2          Please produce all communications, no matter who to or from and no matter the

                     3   original form, that refer to the Mass Claims Protocol (or any predecessor protocol or

                     4   variant under any other name), any draft of it, the process of drafting it, or the reasons for

                     5   drafting it.

                     6   OBJECTIONS AND RESPONSE:

                     7          See objections to Request No. 5. Subject to and without waiving these objections CPR

                     8   will produce communications between CPR and DoorDash or Gibson Dunn regarding the

                     9   development of Exhibit 1.

                    10   DOCUMENT REQUEST NO. 10

                    11          Please produce all documents, other than drafts and communications, that refer to

                    12   the Mass Claims Protocol (or any predecessor under any other name), any draft of it, the

                    13   process of drafting it, or the need to draft it.

                    14   OBJECTIONS AND RESPONSE:

                    15          See objections to Request No. 5. Subject to and without waiving these objections, CPR

                    16   will produce documents related to CPR, DoorDash and/or Gibson Dunn regarding the

                    17   development of Exhibit 1.

                    18   DOCUMENT REQUEST NO. 11

                    19          Please produce any guidelines or other documents written to help implement and

                    20   apply the Mass Claims Protocol.
                    21   OBJECTIONS AND RESPONSE:

                    22          See objections to Request Nos. 1 and 5.

                    23   DOCUMENT REQUEST NO. 12

                    24          Please produce any calendar entries or meeting invitations, agendas, notes, minutes,

                    25   transcripts, or recordings from any meetings or calls where the Mass Claims Protocol was

                    26   mentioned or discussed.
                    27

                    28
MORGAN, LEWIS &                                                        9
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                          CASE NO. 3:19-cv-07545-WHA
                         Case 3:19-cv-07545-WHA Document 137-2 Filed 12/12/19 Page 11 of 13



                     1   OBJECTIONS AND RESPONSE:

                     2          See objections to Request No. 5. CPR further objects to the extent the request calls for

                     3   documents protected from disclosure by the attorney-client privilege. CPR further objects to this

                     4   request on the grounds that it is vague and ambiguous. Subject to and without waiving these

                     5   objections, CPR will produce documents evidencing communications between CPR and

                     6   DoorDash or Gibson Dunn regarding the development of Exhibit 1.

                     7   DOCUMENT REQUEST NO. 13

                     8          Please produce all documents that refer to Keller Lenkner, DoorDash, Ashley Keller,

                     9   Travis Lenkner, or Warren Postman, including communications directed to or sent by

                    10   CPR. The time period for this request is from November 1, 2018 to the present.

                    11   OBJECTIONS AND RESPONSE:

                    12          See objections to Request No. 5. Subject to and without waiving these objections, CPR

                    13   will produce documents evidencing communications between CPR and DoorDash or Gibson

                    14   Dunn regarding the development of Exhibit 1.

                    15   DOCUMENT REQUEST NO. 14

                    16          Please produce all documents that refer to, are an agreement with, or were sent to

                    17   DoorDash, Inc. The time period for this request is November 1, 2018 to the present.

                    18   OBJECTIONS AND RESPONSE:

                    19          See objections to Request No. 5. Subject to and without waiving these objections, CPR

                    20   will produce responsive non-privileged documents, if any are identified.
                    21   DOCUMENT REQUEST NO. 15

                    22          Please produce all documents that refer to, are an agreement with, or were sent to

                    23   Gibson, Dunn & Crutcher LLP or Littler Mendelson P.C. The time period for this request

                    24   is November 1, 2018 to the present. This request does not include any documents that were

                    25   sent to or by CPR solely and exclusively because of an arbitration that was administered by

                    26   CPR prior to November 4, 2019, and in which Gibson, Dunn & Crutcher LLP or Littler
                    27   Mendelson P.C. was counsel to a party.

                    28
MORGAN, LEWIS &                                                      10
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                         CASE NO. 3:19-cv-07545-WHA
                         Case 3:19-cv-07545-WHA Document 137-2 Filed 12/12/19 Page 12 of 13



                     1   OBJECTIONS AND RESPONSE:

                     2           See objections to Request No. 5. Subject to and without waiving these objections, CPR

                     3   will produce responsive documents related to the development of the Protocol, if any are

                     4   identified.

                     5   DOCUMENT REQUEST NO. 16

                     6           Please produce all documents that reflect or refer to any financial transactions,

                     7   including donations, between CPR and any of DoorDash, Inc., Gibson, Dunn & Crutcher

                     8   LLP, or Littler Mendelson P.C. The time period for this request is January 1, 2017 to the

                     9   present. This request does not include any financial transaction that is solely and exclusively

                    10   related to the payment of arbitration fees in strict accordance with a publicly available CPR

                    11   fee schedule.

                    12   OBJECTIONS AND RESPONSE:

                    13           See objections to Request No. 5. Subject to and without waiving these objections, CPR

                    14   will produce responsive documents related to the development of the Protocol, if any are

                    15   identified.

                    16
                                                                         AS TO OBJECTIONS ONLY:
                    17
                                                                         MORGAN, LEWIS & BOCKIUS LLP
                    18                                                   Attorneys for the International Institute for
                                                                         Conflict Prevention and Resolution, Inc.
                    19

                    20                                                   /s/ Kimberley E. Lunetta ____________
                                                                         Kimberley E. Lunetta, pro hac vice pending
                    21                                                   Andrew P. Frederick
                    22   Dated: December 11, 2019
                    23

                    24

                    25

                    26
                    27

                    28
MORGAN, LEWIS &                                                      11
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                         CASE NO. 3:19-cv-07545-WHA
                         Case 3:19-cv-07545-WHA Document 137-2 Filed 12/12/19 Page 13 of 13



                     1                                  CERTIFICATE OF SERVICE

                     2          I, Kimberley E. Lunetta, hereby certify that a true and correct copy of CPR’s Objections

                     3   and Responses to Plaintiffs’ Notice to Produce Documents was served on December 11, 2019 via

                     4   email upon:

                     5                 Warren Postman
                     6                   wdp@kellerlenkner.com
                                       KELLER LENKNER LLC
                     7                 1300 I Street, N.W., Suite 40E
                                       Washington, D.C. 20005
                     8                 (202) 749-8334
                     9

                    10                                               s/Kimberley E. Lunetta
                                                                     Kimberley E. Lunetta
                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20
                    21

                    22

                    23

                    24

                    25

                    26
                    27

                    28
MORGAN, LEWIS &                                                     12
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                        CASE NO. 3:19-cv-07545-WHA
     BOSTON B
